Citation Nr: 1441489	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for dermatitis and eczema.

3.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to December 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of January 2011 and December 2012 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an initial compensable evaluation for dermatitis and eczema and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  During the period on appeal the Veteran's PTSD did not manifest occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

2.  The Veteran also did not have obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In regard to the Veteran's claim for service connection, the Veteran received adequate notice and acknowledged receipt of notice in August 2010.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all available, adequately identified, and relevant private treatment records.  The Veteran was afforded a VA medical examination in September 2010.  The Board notes that the Veteran has reported ongoing treatment at the Deerfield Correctional Center; however, this treatment was reported in response to an examination regarding a skin disorder.  In the examination report dated in September 2010 the Veteran was noted to not receive any treatment for his psychiatric disorder, even though these services are available to him, as he had little trust in the providers.  In addition, in a statement dated in October 2011, the Veteran reported that prison doctors had treated his skin disorder from 1990 to the present.  As such, the Board finds these records irrelevant to the Veteran's claim of entitlement to a higher evaluation for PTSD.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher evaluation for his service connected PTSD.  The Veteran's PTSD is currently evaluated as 30 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In August 2010 the Veteran reported that he had an increase in the frequency of sleeplessness and anger.  He was estranged from all the people who were once close to him and entertained constant thoughts of suicide.  He reported long and short term memory loss.  He indicated that he found that things bothered him more than ever before.  The Veteran reported panic attacks, depression, and difficulty controlling his impluses.  He found himself neglecting his personal hygiene and frequently realized that he had lost track of where he was or what he was supposed to be doing.  He still responded badly to sudden noises by jumping or flinching, even when they were noises to which he should have become accustom.  

The Veteran was afforded a VA medical examination in September 2010.  It was noted that the Veteran received outpatient treatment for a mental disorder up to 2004, but was discontinued when transferred to a new facility.  He reported ongoing depressed mood, characterized by sadness, suicidal thinking, and hopelessness.  These were daily occurrences.  He had several suicide attempts in the mid 1980's and early 1990's, but none since.  He had a history of six suicide attempts, three before incarceration and three during incarceration.  He appeared to have functioned better in the Honor Unit in which he was placed after his last suicide attempt in prison, in 1992.  There were no attempts since a prior evaluation in 2007.  He had psychiatry and psychology available to him in prison, but did not avail himself of the service as he felt little trust in the providers.  He continued with his life sentence which he was serving at the time of a prior evaluation in 2007.  His relationships with family were poor.  He had not had visits to prison by his family in several years.  His social relationships were limited.  He was noted to be incarcerated and to avoid interaction with others.  He had a few acquaintances with whom he spoke on occasion.  He tutored other inmates in GED.  He had no leisure activities, thought there are limited activities available.  He had a history of violence/assaultiveness and was convicted of murder in 1990.  However, he had no violent behavior since that time.

The Veteran had been incarcerated before and since his initial evaluation.  He reported little interaction with other inmates, and avoided conflict.  He had no infractions or disciplinary actions while incarcerated, in a bid to obtain parole.  He had become increasingly discouraged because he has not obtained parole, and questioned why he maintains his behavior to no avail.

Examination revealed the Veteran to be clean and to have unremarkable psychomotor activity and speech.  His attitude was cooperative and friendly and his affect was normal.  His mood was good and he was able to do serial sevens and spell a word forward and backward.  He was oriented to person, time and place.  His thought process was unremarkable.  He had suicidal ideation.  He did not have delusions.  He understood the outcome of his behavior.  His intelligence was above average and he understood that he had a problem.  The Veteran had sleep impairment.  He reported frequent dreams of a traumatic ejection from an aircraft, which disturbed his sleep.  Sleep was also negatively impacted by his prison conditions.  He had a thin mattress on a steel frame, dormitory style sleeping quarters with 100 inmates.  It was often noisy at night.  There were no hallucinations.  He did not have inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive/ritualistic behavior or panic attacks.  He did not have homicidal ideation.  He had frequent suicidal thoughts, prays to die, and put himself as "do not resuscitate" when having surgery.  He was hopeless, and did not care about living.  He had no suicidal plans or recent attempts.  He had good impulse control and no episodes of violence.  He was able to maintain a minimum personal hygiene.  There was no problem with activities of daily living.  His memory was normal.

There was persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, and acting or feeling as if the traumatic event were recurring.  There was persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness of feeling of detachment or estrangement from others, restricted range of affect, and sense of foreshortened future.  The symptoms were chronic.  The Veteran reported increasing frequency of intrusive memories of the trauma, and ongoing dreams of the trauma.  His increasing memories are the only PTSD feature that he can identify that has increased over time.  Other symptoms have maintained frequency and intensity since his initial evaluation.  There was no remission of symptoms.  He had no treatment for depressed mood or PTSD since 2004.  He identified ongoing dreams, intrusive memories, loss of feelings of love (cared little about his family) and a sense of foreshortened future to be ongoing since the prior evaluation.  There were increased intrusive memories, sometimes eight to ten times in a day for a week, then none for a week.  They were distressing to him.

The Veteran's PTSD was moderate based upon psychometric data.

The Veteran was incarcerated and did not handle money or financial matters.  However, he was aware of the status of his money, particularly knowing that a reduction in his payments had been ordered.  He acted to obtain help from his attorney, suggesting that he is aware of his situation, and knows what to do to obtain action toward his financial matters.  He was cognizant of his situation and acted rationally to manage problems.  

The Veteran was unemployed due to incarceration.  However, he taught GED to the other inmates.  He was able to perform this task when the inmates are invested in obtaining their GED.  The Veteran did not contend that his unemployment was due to the mental disorder's effects.  

The Veteran was diagnosed with major depression and PTSD and was assigned GAF score of 60.  His sad mood and being anxious on a daily basis were mostly attributed to his being incarcerated.  He had PTSD symptoms present that had a moderate impact on his functioning.  

Psychiatric summary indicated that the Veteran had an increase in vivid memories, which seem to string together for several days, then are not present for a week.  He described uncomfortability when hugging his family members last time they visited, though he is angry that they stopped seeing him after he turned over property to him.  Otherwise, there was no change in his functioning.  He purported to be an inmate who kept to himself, avoided conflict, and had no history of infractions or disciplinary action.  He was in an Honor dormitory.  

He was depressed because of his loss of freedom.  He was depressed and discouraged after maintaining a perfect record free of infractions, but has been denied parole.  He had a long history of depressed mood and suicidal attempts predating incarceration, and actually evidenced a decrease in suicidal acts since his first few years of incarceration. 

There was not total occupational and social impairment due to PTSD signs and symptoms.  The PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was not reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  He experienced frequent vivid memories of the traumatic event, which result in sad mood and temporary decrease in activities.  However, he performed his tasks of daily living and his prison duties without significant impairment.  His physical complaints appeared to be his greatest barrier to daily activities.  

In the Veteran's Substantive Appeal on a VA Form 9, dated in December 2011, the Veteran reported that he suffers from "maybe 9/10th of the list for 70 percent".  The Veteran reports that the RO has held him responsible to meet the elements that he exceeds.  

After reviewing all of the evidence, the Board finds that entitlement to an evaluation in excess of 30 percent disabling is not warranted at any point during the period on appeal.  The Veteran has reported sleeplessness, anger, long and short term memory loss, impulse control, and that he found himself neglecting his personal hygiene.  However, upon examination in September 2010, shortly after the Veteran's reports of sleeplessness, anger, long and short term memory loss, impulse control, and that he found himself neglecting his personal hygiene, the Veteran was found to have normal memory, his sleep was noted to be impacted by his incarceration, he had good impulse control, was able to maintain a minimum of personal hygiene, and his memory was normal.  There was no indication of panic attacks on examination.  The Board acknowledges that the Veteran and the examiner indicate that the Veteran has suicidal ideation and that, prior to the period on appeal, the Veteran had attempted suicide.  In addition, the Veteran has reported that he lost track of where he was or what he was supposed to be doing.

The Veteran's symptoms most nearly approximate an evaluation of no more than 30 percent disabling.  The preponderance of the evidence reveals that the Veteran's PTSD does not manifest flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of memory: impaired judgment; or impaired abstract thinking.  The preponderance of the evidence reveals that the Veteran's PTSD does not manifest obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control.  Lastly, the Veteran's PTSD does not manifest gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran has been noted to have a GAF of 60 representing moderate symptoms.  As the Veteran's PTSD symptoms are productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, entitlement to an evaluation in excess of 30 percent disabling for PTSD is denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms such as suicidal ideation, sleep impairment, intrusive memories, distressing dreams, restricted range of affect, and a sense of foreshortened future with a moderate impact on his functioning.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for PTSD is denied.


REMAND

In a statement dated in October 2011, the Veteran reported that prison doctors had treated his skin disorder from 1990 to the present.  In an October 2012 VA skin examination report the Veteran was noted to receive consistent medical treatment at the Deerfield Correctional Center.  However, treatment records dated subsequent to September 2006, with the exception of a single Outside Films Consultation Report dated in January 2011 and blood test results dated in November 2011, have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  Therefore, the claims must be remanded for attempts to obtain and associate with the claims file complete treatment records of the Veteran dated since September 2006 from Deerfield Correctional Center.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional treatment records, the Veteran must be afforded a VA medical examination regarding his dermatitis and eczema.

The Veteran contends that he has hearing loss due to exposure to jet noise on the flight line on a daily basis for five years.  The Veteran reports that upon leaving the service he noticed a loss of hearing in the upper and lower hearing ranges and that this condition has continually deteriorated until present.  Service personnel records reveal that the Veteran was a pilot and flew F4E fighter aircraft.

As the Veteran has competently reported hearing loss since service and as his service personnel records indicate that he was exposed to loud noise in service, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO ordered that the Veteran be afforded a VA medical examination regarding his claim for bilateral hearing loss.  A notation dated in December 2012 indicates that notice of cancellation was received from the Richmond VA Medical Center due to the Veteran's incarceration.  It reported that an audio exam cannot be performed by the prison facility and that the facility will not transport the Veteran for non-emergent reasons.  The note states that the Veteran will be examined once he is released.  The Veteran has reported that he is serving a life sentence and a there is an indication in the claims file that the Veteran is serving a term of life plus 40 years.  The claims file reveals that the Veteran was afforded examinations regarding his claims for PTSD and dermatitis and eczema.

In determining that a VA examination is necessary, the Board is cognizant that, at last report, the Veteran was incarcerated.  However, the Court has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  The RO must make the efforts as set out in VA Fast Letter 11-22.  The Fast Letter requires VA to make "substantial efforts" to assist, documenting "that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination."

Here it is unclear why the Veteran cannot be afforded an audio exam at the prison facility especially in light of the ability to perform other examinations.  On remand, additional attempts must be made to afford the Veteran an audio examination and, in the event that an examination cannot be provided, a statement regarding specifically why the Veteran cannot be afforded the examination must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment at Deerfield Correctional Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, follow the procedures in VA Fast Letter 11-22 and attempt to arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record relating to the Veteran's hearing loss and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  All efforts made to provide an examination must be documented.

3.  Thereafter, follow the procedures in VA Fast Letter 11-22 and attempt arrange for the Veteran to be afforded an appropriate VA examination to determine the nature, extent and severity of his dermatitis and eczema disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The rationale for all opinions expressed should be provided in a legible report.  All efforts made to provide an examination must be documented.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


